IN THE SUPREME COURT OF THE STATE OF DELAWARE


MARK HOWARD,                           §
                                       §     No. 649, 2014
      Defendant Below,                 §
      Appellant,                       §
                                       §     Court Below – Superior Court
      v.                               §     of the State of Delaware, in
                                       §     and for New Castle County
STATE OF DELAWARE,                     §
                                       §     Cr. ID No. 0611014197
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: October 14, 2015
                          Decided:   October 21, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      On this 21st day of October 2015, the Court after careful consideration of the

parties’ briefs and oral argument on appeal, finds it evident that the final judgment

of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its well-reasoned October 27, 2014

Memorandum Opinion and Order.

      NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice